               Case:20-01899-swd        Doc #:27-2 Filed: 11/23/2020         Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN
IN RE:
          ASHLEY JONES                                  HONORABLE SCOTT W. DALES
                                                        CASE NO. 20-01899-SWD
                                                        CHAPTER 13
            DEBTOR.
_________________________________/

               NOTICE OF MOTION OF HYUNDAI LEASE TITLING TRUST FOR
                RELIEF FROM THE AUTOMATIC STAY AND FOR WAIVER OF
                            PROVISIONS OF FRBP 4001(a)(3)

          Hyundai Lease Titling Trust has filed papers with the court for relief from the automatic
stay.
       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one).
       If you do not want the court to terminate the automatic stay, or if you want the court to
consider your views on the motion for relief from the automatic stay, within 14 days, you or your
attorney must:

          1.      File with the court a written response or an answer, explaining your position, at1:

                                          Clerk of the Court
                                    United States Bankruptcy Court
                                     1 Division Ave N, Room 200
                                       Grand Rapids, MI 49503

                  If you mail your response to the court for filing, you must mail it early enough so
                  the court will receive it on or before the date stated above.

                  You must also mail a copy to:

        Craig S. Schoenherr, Sr. (P32245)                            Barbara P. Foley
               Attorney for Creditor                                Chapter 13 Trustee
              O’Reilly Rancilio P.C.                                 P.O. Box 51109
           12900 Hall Road, Suite 350                           Kalamazoo, MI 49005-1109
        Sterling Heights, MI 48313-1151
               Case:20-01899-swd       Doc #:27-2 Filed: 11/23/2020         Page 2 of 2




          2.     If a response or answer is timely filed and served, the clerk will schedule a
                 hearing on the motion and you will be served with a notice of the date, time, and
                 location of the hearing.

        If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that
relief.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com

DATED: November 23, 2020


1
    Response or answer must comply with Fed. R. Civ. P. 8(b), (c) and (e)
